Case: 20-50710     Document: 00515777747         Page: 1     Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 12, 2021
                                  No. 20-50710
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Olga Leija Bernal,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 2:19-CR-3280-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Olga Leija Bernal pleaded guilty, without the benefit of a plea
   agreement, to making a false statement or representation to an agency or
   department of the United States in violation of 18 U.S.C. § 1001(a)(2). The
   district court sentenced Bernal to nine months in prison, which was above


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50710     Document: 00515777747           Page: 2   Date Filed: 03/12/2021




                                    No. 20-50710


   the advisory sentencing guidelines range of zero to six months in prison. On
   appeal, Bernal asserts that her term of imprisonment is substantively
   unreasonable as it is greater than necessary to achieve the goals of 18 U.S.C.
   § 3553(a).
          Although Bernal did not specifically object to the substantive
   reasonableness of her sentence after it was imposed, she arguably did seek a
   sentence lower than the one ultimately imposed. Out of an abundance of
   caution, we will analyze Bernal’s substantive reasonableness claim as though
   error was preserved. See Holguin-Hernandez v. United States, 140 S. Ct. 762,
   764-67 (2020); United States v. Holguin-Hernandez, 955 F.3d 519, 520 n.1 (5th
   Cir. 2020) (opinion on remand).
          This court reviews sentences, whether inside or outside the
   Guidelines, for reasonableness in light of the sentencing factors set forth in
   § 3553(a) and reviews the substantive reasonableness of a sentence under a
   deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38,
   46-47, 49-51 (2007). A sentence is not unreasonable merely because a
   different sentence would also have been appropriate. Id. at 51.
          The record demonstrates that the district court assessed the facts and
   arguments of the parties and determined that a sentence within the advisory
   guidelines range was insufficient to achieve the sentencing goals set forth in
   § 3553(a). The district court further adopted the PSR and considered the
   advisory sentencing guidelines range, the policy statements of the
   Guidelines, and the § 3553(a) sentencing factors, specifically noting the
   nature and circumstances of the offense, the seriousness of the offense, the
   history and characteristics of the defendant, and the need for the sentence to
   promote respect for the law, provide just punishment for the offense, and
   afford adequate deterrence from crime.




                                         2
Case: 20-50710      Document: 00515777747          Page: 3   Date Filed: 03/12/2021




                                    No. 20-50710


          Bernal’s arguments on appeal constitute a disagreement with the
   district court’s weighing of the § 3553(a) factors and correctness of the
   sentence imposed. This disagreement does not show error in connection
   with her sentence, nor does it show that the sentence imposed was not
   reasonable. See Gall, 552 U.S. at 51; United States v. Malone, 828 F.3d 331,
   342 (5th Cir. 2016); United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th
   Cir. 2008). Furthermore, this court does not reweigh the § 3553(a) factors
   and reexamine their relative import, nor will it reverse the district court on
   the basis that this court could reasonably conclude that a different sentence
   was proper. See Gall, 552 U.S. at 51; United States v. McElwee, 646 F.3d 328,
   344 (5th Cir. 2011). Bernal’s sentence is supported by numerous § 3553(a)
   factors and is within the statutory maximum. See § 1001(a).
          As to the extent of the variance, Bernal’s nine-month sentence is three
   months greater than the top of her advisory guidelines range, and this court
   has upheld much greater variances. See United States v. Key, 599 F.3d 469,
   471-72, 475-76 (5th Cir. 2010); United States v. Herrera-Garduno, 519 F.3d
   526, 531-32 (5th Cir. 2008); United States v. Smith, 417 F.3d 483, 485, 492
   (5th Cir. 2005). Given the significant deference that is due a district court’s
   consideration of the § 3553(a) factors, Bernal has not demonstrated that the
   district court committed any error in imposing her above-guidelines
   sentence. See Gall, 552 U.S. at 50-53.
          The district court’s judgment is AFFIRMED.




                                          3